      Case 1:14-cv-13380-PBS Document 197 Filed 06/06/19 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
DIPING Y. ANDERSON,                )
                                   )
                    Plaintiff,     )
                                   )                 Civil Action
          v.                       )               No. 14-13380-PBS
                                   )
MEGAN J. BRENNAN, Postmaster       )
General,                           )
                                   )
                    Defendant.     )
___________________________________)


                         MEMORANDUM AND ORDER

                             June 6, 2019

Saris, C.J.

    Following a bench trial, the Court found that the

Postal Service’s termination of Diping Anderson (“Anderson”)

from her position as a Postal Police Officer was retaliatory, in

violation of Title VII. Anderson v. Brennan, No. CV 14-13380-

PBS, 2017 WL 1032502 (D. Mass. Mar. 16, 2017). The Court

subsequently awarded Anderson $264,582.12 in attorney fees, made

payable to her trial counsel, James Brady (“Brady”). Dkt. No.

164 at 2. Brady claims he is currently owed $156,877. Dkt. No.

193 at 2. Anderson now asks the Court to amend its judgment with

respect to attorney fees and order that the fee award be held in

escrow pending the resolution of a fee dispute with Brady. Dkt.

No. 191. In turn, Brady has moved to intervene so that he may

                                    1
      Case 1:14-cv-13380-PBS Document 197 Filed 06/06/19 Page 2 of 4



oppose Anderson’s motion. Dkt. No. 192. For the following

reasons, the Court DENIES Anderson’s motion to amend the

judgment and DENIES as moot Brady’s motion to intervene.

    This is the second time the parties have raised this issue

with the Court. At the time of the Court’s original award,

Anderson had recently terminated Brady as her attorney. See Dkt.

No. 154. Following the Court’s award of attorney’s fees to

Brady, he moved to intervene in the case, Dkt. No. 157, and

moved to adjudicate an attorney’s lien he filed against Anderson

following his termination, Dkt. No. 159. In opposing both

motions, Anderson “request[ed] that the Court reconsider the

most recent order which directs payment of all fees to Attorney

Brady.” Dkt. No. 165 at 2. The Court denied Brady’s motions,

stating only “I will not be adjudicating the attorneys fees

dispute.” Dkt. No. 168. The Court also declined Anderson’s

request that it reconsider its prior fee award. Id.

    Although the motion is not clearly styled as such, the

Court construes Anderson’s motion as one for reconsideration

under Federal Rule of Civil Procedure 59(e). “[M]otions for

reconsideration are appropriate only in a limited number of

circumstances: if the moving party presents newly discovered

evidence, if there has been an intervening change in the law, or

if the movant can demonstrate that the original decision was

based on a manifest error of law or was clearly unjust.” United

                                    2
      Case 1:14-cv-13380-PBS Document 197 Filed 06/06/19 Page 3 of 4



States v. Allen, 573 F.3d 42, 53 (1st Cir. 2009). None of those

circumstances is present here. The only basis for

reconsideration Anderson identifies is her concern that she may

not be able to recover the portion of the award to which she

believes she is entitled unless it is escrowed. If the fee award

is subject to dispute, then Brady is already under an

independent obligation to place the portion of the award in

dispute in escrow. See In re Sharif, 945 N.E.2d 922, 927-28

(Mass. 2011). As the Court has already made clear, however, it

is not going to involve itself in the merits of the parties’ fee

dispute.

    Anderson’s motion fails for an additional reason. Motions

to alter or amend a judgment under Rule 59(e) must be filed

within 28 days of the entry of judgment. Fed. R. Civ. P. 59(e);

see also Fontanillas-Lopez v. Morell Bauzá Cartagena & Dapena,

LLC, 832 F.3d 50, 56 (1st Cir. 2016) (applying Rule 59(e) time

limit to motion for reconsideration of attorney fees award). The

Court awarded Brady attorney fees on July 24, 2017. Dkt. No.

161. The Postmaster General moved for reconsideration of the

attorney fees award on July 28, 2017, Dkt. No. 163, which the

Court allowed in part and denied in part on August 3, 2017, Dkt.

No. 164. Yet Anderson did not file the present motion until

January 2019, nearly a year and a half after the Court entered

judgment regarding attorney fees. Anderson did file her motion

                                    3
      Case 1:14-cv-13380-PBS Document 197 Filed 06/06/19 Page 4 of 4



28 days after the First Circuit entered judgment on the parties’

cross-appeals. Dkt. No. 190. But that is not the operative date

for a Rule 59(e) motion. See, e.g., Mancini v. City, 909 F.3d

32, 47–48 (1st Cir. 2018) (28-day period ran from district

court’s entry of judgment). Further, Anderson did not appeal the

Court’s order directing payment of the attorney fees award to

Brady. Thus, Anderson’s motion is untimely.

    Accordingly, Anderson’s motion to amend the judgment (Dkt.

No. 191) is DENIED and Brady’s motion to intervene (Dkt. No.

192) is DENIED as moot.

SO ORDERED.

                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  Chief United States District Judge




                                    4
